Citation Nr: 0815212	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus type II with impotence and retinopathy, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for hypertension 
with diabetic nephropathy, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased evaluation for left lower 
extremity peripheral neuropathy, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased evaluation for right lower 
extremity peripheral neuropathy, currently evaluated as 10 
percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.A.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem RO.  A 
transcript of the hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus type II with impotence 
and retinopathy requires four daily insulin injections, a 
restricted diet, and regulation of activities; it is 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring approximately one hospitalization per 
year, and complications of impotence and retinopathy that are 
not compensable if separately evaluated.

2.  The veteran's hypertension with diabetic nephropathy is 
manifested by no more than hypertension that is at least 10 
percent disabling under Diagnostic Code 7101.

3.  The veteran's left lower extremity peripheral neuropathy 
is manifested by constant pain, tingling, and numbness that 
most closely approximates a moderate level of incomplete 
paralysis of the sciatic nerve.

4.  The veteran's right lower extremity peripheral neuropathy 
is manifested by constant pain, tingling, and numbness that 
most closely approximates a moderate level of incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 
60 percent for diabetes mellitus type II have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).

2.  The criteria for the assignment of a disability rating in 
excess of 30 percent for hypertension with diabetic 
nephropathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2007).

3.  The criteria for the assignment of a disability rating of 
20 percent for left lower extremity peripheral neuropathy 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8520, 8620 (2007).

4.  The criteria for the assignment of a disability rating of 
20 percent for right lower extremity peripheral neuropathy 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8520, 8620 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

Relevant to the duty to notify, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II). In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in May 2004 in 
which the RO advised the veteran of the evidence needed to 
substantiate his claims for increased ratings and a TDIU, and 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  This letter also requested that the 
veteran submit any evidence in his possession that pertains 
to his claim.  Furthermore, additional notice was provided in 
a March 2006 letter as to both the disability rating and 
effective date elements of a claim.  

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

In this case, the notice letters discussed above satisfied 
elements (1), (2), and (4), but they did not advise the 
veteran of the particular diagnostic code under which his 
disability was rated.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Although the notice letters did not provide the specific 
diagnostic codes applicable to the veteran's disabilities, 
the record reflects that he was advised of these codes in a 
Statement of the Case (SOC) dated in August 2006.  As he 
received the rating criteria, and because the notice letters 
provided to the veteran over the course of the appeal 
otherwise met the requirements of VCAA, the Board finds that 
the veteran was essentially provided all information 
necessary for a reasonable person to understand what evidence 
and/or information was necessary to substantiate his claims.  
The record also reflects that the veteran testified at a 
personal hearing and has otherwise had a meaningful 
opportunity to participate in the development of his claims.  
Therefore, the Board concludes that the veteran is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders, supra..

As to the post-adjudication timeliness of the notice letter 
from March 2006, the Board notes that the claim was 
subsequently readjudicated by the RO following the issuance 
of the letter in the July 2006 SOC.  Thus, the Board finds 
any error with respect to the timeliness of those notices to 
be harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Although the veteran's claim was not readjudicated following 
the issuance of the applicable diagnostic criteria in the 
SOC, as noted, the record reflects that the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his increased rating claim.  In March 2008, the 
veteran submitted new evidence to the Board and waived 
consideration by the agency of original jurisdiction.  At 
this time, the veteran also participated in a Travel Board 
hearing at which he noted symptoms and functional limitations 
that he has that are relevant to satisfying the rating 
criteria for the disabilities at issue.  Among other things, 
the veteran testified to the number of insulin injections he 
required per day, the frequency at which he has been 
hospitalized for his diabetes, the frequency with which he 
sees a doctor, the symptoms that are caused by his peripheral 
neuropathy, and the effect that the veteran's service-
connected disabilities have had on his employment.  The Board 
believes that this testimony reflects an understanding of the 
criteria that are used to rate the disabilities on appeal and 
thus finds that any VCAA notice errors did not affect the 
essential fairness of the adjudication and that any 
procedural defect caused by the timing of the notice was 
cured.  See Sanders, supra; see also Bernard, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Of record are the veteran's VA 
treatment records, private medical records, personal 
statements from the veteran and his family and friends, VA 
examination reports from July 2002, July 2003, and June 2004, 
and a VA opinion from April 2006.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claims.  38 U.S.C.A. §§ 
5103 and 5103A.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2007).

The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

III.  Diabetes Mellitus Type II

The appellant's service-connected diabetes mellitus type II 
is currently rated as 20 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code (DC) 7913.  He essentially contends 
that a higher rating is warranted.

Under DC 7913, a 20 percent evaluation is assignable where 
the diabetes requires insulin and a restricted diet; or oral 
hypoglycemic agents and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

For the following reasons, the Board believes that the 
veteran's symptoms justify a 60 percent disability rating for 
the entire period on appeal.  The veteran's VA medical 
records reflect that he requires insulin for his disability.  
Also of record are April 2004 and November 2007 letters from 
the veteran's treating physicians noting that the veteran 
requires daily insulin therapy.  The November 2007 letter 
states that he requires four shots of insulin a day.  

The evidence also reflects that the veteran has to restrict 
his diet due to his diabetes.  Specifically, a July 2002 VA 
examination report notes that the veteran is on a low 
carbohydrate diet.  An April 2006 VA medical record notes 
that the veteran's meals are on the whole low in heavy 
carbohydrates and that he limits bread and pasta intake.  At 
his March 2008 hearing, the veteran testified that he is on a 
regular diabetic diet.  He stated that he is not to have 
starchy food in his diet and that basically eats fish, 
chicken, and dairy products.  He is allowed to eat up to four 
small meals per day.  

While medical evidence from April 2002 and July 2002 
indicates that the veteran did not have to restrict his 
activities due to diabetes, current evidence reflects that 
such regulation of activity is now necessary.  A June 2004 VA 
diabetes mellitus examination report notes that the veteran's 
activities are restricted mainly because he has pain and 
burning on the bottom of his feet all the time, and this 
increases if he stands very long or walks more than 50 yards.  
The Board notes that the veteran's foot symptoms are 
considered to be secondary to his peripheral neuropathy, 
which is considered to be secondary to his diabetes.  In 
April 2005, a VA endocrinologist opined that the veteran 
could not return to his previous level of work due to his 
level of poor glycemic control.  An April 2006 record notes 
that the veteran's ability to work is obviously decreased by 
his unstable diabetes mellitus and painful peripheral 
neuropathy.

The 60 percent disability rating also requires episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  In March 2008, the veteran testified 
that he has been hospitalized three times related to diabetes 
in the last four years.  His VA medical records reflect he 
was hospitalized for a week with urosepsis and new onset 
diabetes mellitus type II in January 2002.  A June 2004 VA 
examination report notes that the veteran reported visiting 
his diabetic care provider every two months. 
In June 2005, the veteran was hospitalized for three days due 
to diabetic ketoacidosis and pneumonia.  In March 2008, the 
veteran testified that he was in intensive care for four days 
due to his diabetes about a year or a year and a half ago.  
He also testified that he visits his diabetic care provider 
every three to four months.  The Board believes that the 
frequency of his health care provider visits and his 
hospitalizations strongly suggest that his severity of his 
disability more closely approximate the criteria for a 60 
percent disability rating.  

The Board further notes that the veteran has been diagnosed 
with both compensable (peripheral neuropathy, diabetic 
nephropathy) and non-compensable (impotence) disabilities 
that are complications of his diabetes mellitus.  He 
therefore satisfies all of the 60 percent disability criteria 
for the entire period that is currently on appeal.  

The Board cannot, however, justify granting a 100 percent 
disability rating for diabetes mellitus.  The veteran 
satisfies some of the relevant criteria, as he requires four 
daily injections of insulin, he has a restricted diet, his 
activities are regulated, and he has experienced 
complications that are compensable when separately evaluated.  
However, the evidence does not reflect that the veteran even 
approaches the level of three hospitalizations per year or 
weekly visits to a diabetic care provider.  In particular, 
while the frequency of the veteran's diabetic care provider 
visits has varied, his personal testimony and medical records 
do not suggest that he even approaches needing weekly visits.  
Therefore, a 100 percent disability rating for diabetes 
mellitus is not warranted.

The Board has considered whether the veteran should receive 
separate compensable ratings for impotence and/or retinopathy 
as complications of his diabetes mellitus.  With respect to 
the issue of impotence, the veteran is already in receipt of 
special monthly compensation for loss of use of a creative 
organ.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  An 
additional 20 percent disability rating is assigned under 
38 C.F.R. § 4.115b, DC 7522, only when there is deformity of 
the penis with loss of erectile power.  There has been no 
demonstration in this case that the veteran's penis is 
deformed.  Therefore, a separate compensable disability 
rating for impotence is not warranted.  

Nor would it be appropriate to assign a separate rating for 
diabetic retinopathy, as the medical evidence of record does 
not indicate that the veteran currently has a diagnosis of 
diabetic retinopathy.  A July 2002 VA eye examination report 
found no apparent diabetic retinopathy in either eye.  A June 
2004 VA eye examination report noted a history of diabetic 
retinopathy in the right eye and no diabetic retinopathy in 
the left eye.  There is no indication that the corneal pannus 
in the veteran's right eye in June 2004 was caused by his 
diabetes.  This examination also diagnosed cataract, left 
eye, and posterior vitreous detachment, right eye, neither of 
which was diabetic.  An October 2005 record also noted that 
the veteran showed no evidence of retinopathy during a 
September 2005 ophthalmology examination. 

The July 2002 examination report assessed the veteran as 
having myopia in both eyes and presbyopia.  The June 2004 
examination also diagnosed the veteran with myopia in both 
eyes, astigmatism of the left eye, and presbyopia in both 
eyes.  The law provides that refractive errors of the eyes, 
including myopia, presbyopia, and astigmatism, are congenital 
or developmental defects and not disease or injury within the 
meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9.  These defects are therefore not considered to be 
compensable disabilities.  

The Board notes that the veteran's sister submitted a 
statement in February 2008 indicating that the veteran's 
diabetes has affected his eyes, specifically the retinas.  
Other lay statements of record also seem to link the 
veteran's eye difficulties to his diabetes.  However, where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although the veteran 
and his friends and family may sincerely believe that he 
suffers from a current eye disability as a result of his 
diabetes mellitus, the diagnosis of a current eye disability 
and the linking of such disability to service are ultimately 
medical determinations.  In the absence of competent medical 
evidence to the contrary, a separate compensable rating for 
diabetic retinopathy is not warranted.

IV.  Hypertension with Diabetic Nephropathy

The veteran is currently in receipt of a 30 percent 
disability rating for hypertension with diabetic nephropathy, 
rated as renal involvement in diabetes mellitus under 
38 C.F.R. § 4.115b, DC 7541.  Under current schedular 
criteria, renal involvement in diabetes mellitus is rated 
under renal dysfunction under 38 C.F.R. § 4.115a.  A 30 
percent evaluation is assigned for renal dysfunction with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.

A 60 percent evaluation is warranted for renal dysfunction if 
there is constant albuminuria with some edema; or there is a 
definite decrease in kidney function; or there is 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.

An 80 percent rating is assigned for renal dysfunction for 
persistent edema and albuminuria with BUN 40 to 80mg%; or 
creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.

A 100 percent evaluation is assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80mg%; or creatinine more than 
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular. 
 
The veteran was assigned a 30 percent disability rating based 
on having minimally compensable hypertension and proteinuria.  
As noted, his records reflect he was hospitalized for a week 
with urosepsis in January 2002.  An April 2005 VA medical 
record notes that the veteran did not have any 
microalbuminuria.  In June 2005, the veteran's creatinine was 
at 1.2mg%.  In October 2005, his creatinine was at 1.1mg%.   
An April 2006 VA doctor's opinion notes that the veteran's 
urine and creatinine levels were normal.  These results do 
not satisfy the 60 percent rating criteria, as there is no 
evidence of constant albuminuria with some edema.  Nor is 
there evidence of a definite decrease in kidney function.  
With respect to hypertension, the highest diastolic blood 
pressure reading of record is 95.  A diastolic pressure of 
predominantly 120 or more is required for a 40 percent rating 
under DC 7101.  Because the veteran does not satisfy any of 
the 60 percent criteria under DC 7541, an increased rating 
for hypertension with diabetic nephropathy must be denied.  
Furthermore a separate rating is not warranted for 
hypertension, as a compensable degree of hypertension is 
already contemplated in the 30 percent rating assigned under 
DC 7541.

V.  Peripheral Neuropathy, Bilateral Lower Extremities

The veteran has also requested increased ratings for his 
service-connected peripheral neuropathy of the lower 
extremities.  These disabilities have been classified as 
"neuritis" under 38 C.F.R. § 4.124a, DC 8620.  Under 38 
C.F.R. § 4.123, neuritis (characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating) is to be rated on the scale for the nerve 
involved, with a maximum equal to severe incomplete 
paralysis.  The veteran was assigned two separate 10 percent 
ratings under 38 C.F.R. § 4.124a, DC 8520.  See 38 C.F.R. 
§ 4.123.  

Under DC 8520, a 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve.  Moderate 
incomplete paralysis warrants a 20 percent disability rating, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.

The maximum rating which may be assigned for neuritis with 
sciatic nerve involvement that is not characterized by 
organic changes will be that for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123

Words such as 'mild,' 'moderate,' and 'severe' are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are 'equitable and 
just.'  38 C.F.R. 4.6 .  It should also be noted that use of 
terminology such as 'mild' and 'severe' by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 .

A June 2004 VA examination report for diabetes mellitus notes 
that the veteran described constant hurting, burning, and 
numbness in his feet.  He felt that his sensation of his feet 
was normal, and he could feel his toes and feel them moving.  
On examination, sensation of the veteran's legs and feet was 
normal.  Muscle strength was good.  There was no evidence of 
weakness or muscle atrophy.  Reflexes were present 
throughout, but hypoactive.  In April 2006, the examiner who 
conducted this examination was asked to comment on the level 
of functional impairment from the veteran's disabilities and 
their impact on his ability to obtain or maintain 
substantially gainful employment.  The April 2006 VA medical 
opinion characterizes the veteran's peripheral neuropathy as 
fairly severe, with pain and burning on the bottom of his 
feet all the time.  The doctor noted that these symptoms 
increased with long standing or walking more than 50 yards.  
The doctor noted that the veteran wore flip-flops because 
shoes hurt his feet.  The doctor opined that the veteran's 
peripheral neuropathy would rule out his ability to obtain or 
maintain employment that required any significant standing or 
walking.  

An April 2006 VA medical record notes that the veteran's 
peripheral neuropathy caused him constant, significant pain.  
The veteran was unable to tolerate the medication he had been 
given, so it was discontinued and he was prescribed another 
medicine.  The doctor opined that the veteran's peripheral 
neuropathy would significantly adversely impact his ability 
to work.  

The Board finds that a 20 percent rating for each of the 
veteran's lower extremities most accurately reflects the 
level of disability that is indicated by the evidence of 
record.  The Board believes that this rating is justified by 
the constant pain, burning, and numbness that the veteran has 
described.  The Board further notes the limitations in 
walking and standing that have been reported.  Finally, 
medical opinions of record describe occupational limitations 
that are caused by the peripheral neuropathy in the veteran's 
lower extremities.

The Board does not, however, believe that separate 40 percent 
disability ratings for each lower extremity are warranted.  
The June 2004 VA examination found no objective symptoms of 
disability.  Nor does any of the other medical evidence of 
record note muscle atrophy, loss of sensation, or other 
objective changes.  

As noted above, use of words such as 'severe' by medical 
professionals , while relevant, is not dispositive in 
determining whether the veteran's disability qualifies for a 
higher rating.  While 38 C.F.R. § 4.123 allows a maximum 
rating of 40 percent for neuritis not characterized by 
organic changes, the Board does not believe that the symptoms 
of constant pain, numbness, and tingling shown in this case 
warrant bilateral 40 percent ratings.  Rather, the Board 
believes that the veteran's functional limitations are 
adequately compensated by bilateral 20 percent ratings.  

The Board notes that the 20 percent rating is consistent with 
disability ratings that are assigned for similar 
symptomatology in other disabilities.  For example, the 
rating criteria for back disabilities provide for the 
assignment of a 10 percent or 20 percent disability rating 
where symptoms include pain (even radiating pain), stiffness, 
or aching.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).  In the case at hand, the Board believes that 
the evidence of record reflects moderate, but not moderately 
severe, functional loss due to the veteran's symptoms of 
peripheral neuropathy.  

Therefore, the Board finds that separate 20 percent ratings 
for peripheral neuropathy of the lower extremities are 
warranted.


ORDER

Entitlement to a 60 percent disability rating for diabetes 
mellitus type II with impotence and retinopathy is granted.  

Entitlement to an increased evaluation for hypertension with 
diabetic nephropathy, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to a 20 percent disability rating for left lower 
extremity peripheral neuropathy is granted.  

Entitlement to a 20 percent disability rating for right lower 
extremity peripheral neuropathy is granted.  




REMAND

In April 2006, VA requested a physician's opinion concerning 
the veteran's level of functional and occupational impairment 
due to his service-connected disabilities.  The April 2006 
opinion that was provided in response to this request does 
not discuss the level of impairment caused by the veteran's 
diabetes mellitus type II.  In addition, while the opinion 
discusses the impairment caused by the remaining disabilities 
individually, it does not provide an opinion regarding the 
overall level of impairment caused by all of the service-
connected disabilities together.  The Board further notes 
that a new employability determination may be necessary in 
light of the increased ratings awarded above.  For these 
reasons, the Board believes that a remand for a TDIU opinion 
is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any outstanding 
VA treatment records.  

2.  If available, the AMC should arrange 
for the veteran's claims folder to be sent 
to the examiner who conducted the June 
2004 VA examination and who later provided 
the April 2006 etiology opinion.  This 
examiner should review the claims folder 
and furnish an opinion as to whether or 
not the veteran is prevented from securing 
and maintaining substantially gainful 
employment based solely on his service-
connected disabilities.  

In rendering this opinion, the examiner 
should discuss each of the veteran's 
service-connected disabilities 
individually as well as in the context of 
the entire disability picture that is 
presented by all of these service-
connected disabilities together.  

The veteran's service connected 
disabilities are as follows: 1.) 
hypertension with diabetic nephropathy, 
2.) diabetes mellitus type II with 
impotence and retinopathy, 3.) tinea 
versicolor, 4.) tinnitus, 5.) high 
frequency hearing loss, 6.) left lower 
extremity peripheral neuropathy, 7.) right 
lower extremity peripheral neuropathy, and 
8.) post-operative residuals of a 
hemorrhoidectomy.  

If the previous examiner is not available, 
the veteran's claims folder should be sent 
to an individual or individuals with the 
appropriate expertise to offer the 
requested opinion.  Any examination that 
is considered necessary should be 
scheduled, and all necessary tests and 
studies should be performed.  All clinical 
findings should be reported in detail.

The examiner should offer a complete 
rationale for any opinions that are 
expressed and should cite the appropriate 
evidence to support his or her 
conclusions.  

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC should 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The veteran should then be 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


